Judgment in favor of plaintiff against defendant Grace Line, Inc., and directing judgment in favor of the *874third-party defendants against third-party plaintiff Grace Line., Inc., unanimously modified, on the facts and on the law, to the extent of dismissing the complaint against defendant Grace Line, Inc., and otherwise affirmed, without costs. This action for personal injuries was brought by a stevedore, on a theory of negligence and not unseaworthiness, against the owner of the ship upon which he was working at the time of the accident. While carrying bananas on his back from the hold of the ship on a ramp improvised from several planks, one of the planks “moved”, he lost his balance, slipped and thereby sustained injuries. Fellow workers employed by the same company for which plaintiff worked had laid down the hoards which formed the ramp. The boards were sturdy, with no defects, and were apparently capable of sustaining the weight of the stevedores and the loads they carried. The testimony of plaintiff's main witness, a eoworker and eyewitness to the accident, was that it was never the practice when setting the planks into the shape of a ramp to nail them down. There was no evidence that the manner in which the ramp was formed, of loose planks, was contrary to good or accepted practice. Upon the evidence adduced defendant Grace Line, Inc., cannot be held liable and the complaint must be dismissed. We need not therefore reach the inadequacy of and patent errors in the court’s charge to the jury, nor the flagrant failure of plaintiff to even attempt to comply with the order to preclude. Concur — Botein, P. J., Breitel, Valente and Eager, JJ.